J-A02036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KRISTA J. BAXTER                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ELIYAHOU WENICK                            :
                                               :
                       Appellant               :   No. 431 WDA 2021

                  Appeal from the Order Entered March 4, 2021
     In the Court of Common Pleas of Warren County Civil Division at No(s):
                                A.D. 76 of 2021


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: January 28, 2022

        Eliyahou Wenick (Wenick) appeals an order of the Court of Common

Pleas of Warren County (trial court) granting Krista J. Baxter’s (Baxter)

petition for a protection of abuse (PFA) order. We affirm.

        Wenick and Baxter are former romantic partners who had a child

together (G.B.) in 2019. On February 17, 2021, Baxter petitioned for a PFA

order, seeking to limit Wenick’s contact with her and G.B. A temporary PFA

order was entered to that effect on February 19, 2021, following an ex parte

hearing.

        At the hearing on the final PFA, Baxter testified to a series of interactions

with Wenick which she claimed put her in reasonable fear of imminent harm,


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02036-22


justifying a PFA order. First, she testified that in early 2019, when she and

Wenick were still residing as a couple in Arizona, Wenick choked her while she

was pregnant with G.H. This violent act prompted Baxter to move back to

Warren County, Pennsylvania, where her parents reside.

      Baxter next described an incident in late 2019 when Wenick visited her

and G.H. at her parents’ home. Wenick, at one point, tightly grabbed Baxter’s

wrists and told her that he would “kill her in court.” After the incident, Baxter

testified that she sought counselling and reported what happened to the

police.

      A third incident took place that same year, as Baxter was backing her

car out of her parents’ driveway. Wenick was sitting in the back seat with

G.H. and discussing their respective living arrangements. Baxter testified that

when the conversation between Wenick and she grew heated, he reacted by

grabbing the back of Baxter’s seat and shaking it violently.      As he did so,

Wenick directed several profanities at Baxter, and when she asked if he

intended to strike her, Wenick said, “I would, but . . . you are worthless.” See

Trial Court Opinion, 5/11/2021, at 7.

      Finally, Baxter testified concerning the incident which precipitated her

petition for a PFA order on February 17, 2021. By that time, the custody




                                      -2-
J-A02036-22


proceedings had begun,1 and the trial court had ordered Wenick not to directly

contact Baxter or G.H.        Instead, Wenick had to communicate with Wenick

through a secure online application called Our Family Wizard. Nevertheless,

on the above date, Wenick appeared without advance notice at Baxter’s place

of work in Jamestown, New York, and called her cellular phone. He also left

voice messages which Baxter did not respond to. When Baxter began her

drive home that night, someone in an unknown vehicle drove past her while

repeatedly flashing the headlights and honking the car horn.

       Later that evening, Baxter contacted Wenick through Our Family Wizard.

Baxter learned that Wenick had been the motorist who had accosted her, and

that he had been attempting to schedule a visit with G.H. Baxter testified that

Wenick’s conduct had greatly alarmed her because he had flouted the terms

of the custody order as to how and when he could contact her and make

visitation arrangements.

       Wenick gave a very different account as to the nature of his interactions

with Baxter. He testified that he did not grab Baxter’s wrists in 2019 as she

had alleged, and that he had only tried to warn Baxter against the stress of

custody proceedings by pointing out figuratively that, “people kill each other



____________________________________________


1 Baxter and Wenick stipulated to a custody order in December 2020 which
afforded Wenick the right of unsupervised custody, but this right was
contingent on Wenick using the mandated channels to make the necessary
arrangements with Baxter.


                                           -3-
J-A02036-22


in court.” Evidentiary Hearing Transcript, 3/3/2021, at pp. 72-73. He also

denied that the other episodes in 2019 ever took place.

       As to the Jamestown incident on February 17, 2021, Wenick claimed

that he was living in California at the time, and that he and Baxter had

communicated extensively about scheduling a visit with G.H. in Pennsylvania.

When Wenick arrived in Pennsylvania as planned, he was unable to get in

touch with Baxter, so he rented a car and drove to Jamestown, New York,

where Baxter worked.          According to Wenick, he was upset about having

incurred the expense of his trip and the risk of a Covid-19 infection, insisting

that the incident in Jamestown only occurred because he was desperate to see

his child.

       Largely finding Wenick’s testimony not credible, the trial court entered

a final PFA order restricting Wenick’s contact with Baxter for a period of three

years. However, the trial court denied the portion of Baxter’s petition seeking

additional contact restrictions between Wenick and G.H. because the child had

never been harmed or in danger from harm during the subject incidents.2

       Wenick timely appealed, and in his appellate brief, he raises two issues

for our consideration:

       1. Whether the [trial] court erred in granting [the final PFA order]
       against [Wenick] although he did not cause physical injury or


____________________________________________


2Baxter does not appeal the scope of the final PFA order, and the partial denial
of her petition is not now at issue.


                                           -4-
J-A02036-22


      place [Baxter] in reasonable fear of serious bodily injury or sexual
      assault?

      2. Whether the [trial] court erred in granting a protection from
      abuse order when it lacked jurisdiction over the matter?

Appellant’s Brief, at 7 (suggested answers omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable case law, and the well-reasoned opinion of the trial court, which

comprehensively discusses and properly disposes of the questions presented,

we find that the trial court did not err in granting the final PFA order.

      Wenick’s second appellate issue is that the trial court lacked jurisdiction.

He argues in his brief that the trial court had no authority to enter the final

PFA order because he resides in another state, not all the incidents giving rise

to the order occurred in Pennsylvania, and the order does not relate to the

underlying custody dispute that was the initial basis for the trial court’s

jurisdiction.

      However, a trial court in this Commonwealth “may exercise personal

jurisdiction over a person who acts directly . . . as to a cause of action or other

matter arising from such person causing harm or tortious injury by an act or

omission in this Commonwealth.”         42 Pa.C.S. § 5322(a)(3).       “Exclusive,

continuing jurisdiction over child custody matters is conferred by 23 Pa.C.S.

§ 5422(a) on the court which has made an initial custody determination and

endures until the child’s connection with the Commonwealth is severed.”

B.T.W. ex rel T.L. v. P.J.L., 956 A.2d 1014, 1016 (Pa. Super. 2008). “[A]n


                                       -5-
J-A02036-22


action for protection from abuse may be brought in a county in which (1) the

plaintiff resides, either temporarily or permanently, or is employed, or (2) that

defendant may be served, or (3) the abuse occurred.” 231 Pa. Code Rule

1901.1(a).3

       In this case, the initial custody order as to G.B. was entered in 2020 by

stipulation of the parties in Warren County, Pennsylvania.          The alleged

instances of abuse were related to those custody proceedings.4 Accordingly,

the trial court properly exercised jurisdiction over the parties at the outset,

and thereafter retained jurisdiction because the connection between G.H. and

the Commonwealth had not been severed. See 42 Pa.C.S. §§ 5322(a)(3),

5422(a).

       Additionally, because several of the alleged incidents prompting the final

PFA order occurred in Pennsylvania and Baxter has resided in Warren County,

Pennsylvania, at all relevant times, her action for protection from abuse was

properly brought in that forum. See 231 Pa. Code Rule 1901.1(a).



____________________________________________


3 A child custody proceeding is defined as “a proceeding in which legal custody,
physical custody or visitation with respect to a child is an issue. The term
includes a proceeding for divorce, separation, neglect, abuse, dependency,
guardianship, paternity, termination of parental rights, and protection from
domestic violence, in which the issue may appear.” 23 Pa.C.S. § 5402.

4 The temporary PFA order identified the child as a protected party, and the
final PFA order directed that all communication between Wenick and the child
would have to made via the online application, Our Family Wizard. The PFA
proceedings were, therefore, related to the underlying custody proceedings.


                                           -6-
J-A02036-22


      As to the merits, Wenick contends that there was an insufficient factual

basis for the final PFA order because Baxter was not subject to “abuse” for the

purposes of the Protection From Abuse Act, 23 Pa.C.S. §§ 6101-6122. The

term is defined in pertinent part as follows:

      (1) Attempting to cause or intentionally, knowingly, or recklessly
      causing bodily injury, serious bodily, injury, rape, involuntary
      deviate sexual intercourse, sexual assault, statutory sexual
      assault, aggravated indecent assault, indecent assault, or incest
      with or without a deadly weapon.

      (2) Placing another in reasonable fear of imminent serious bodily
      injury.

                                     ****

      (5) Knowingly engaging in a course of conduct or repeatedly
      committing acts toward another person, including following the
      person without proper authority, under circumstances which place
      the person in reasonable fear of bodily injury.

23 Pa.C.S. §6102(a).

      In its opinion, the trial court fully detailed four incidents which could

have reasonably put Baxter in fear of serious bodily injury. See Trial Court

Opinion, 5/11/2021, at 6-9.      She was at various times choked, grabbed,

verbally threatened and harassed by Wenick. Even if Baxter did not sustain

serious physical injury due to those interactions, they were certainly enough

to put her in fear of serious bodily injury.

      Wenick contends Baxter’s allegations against him are fabricated,

misinterpreted or simply exaggerated versions of what really transpired. Yet,

to the extent that Wenick’s own testimony differed from that of Baxter, we


                                      -7-
J-A02036-22


are bound by the trial court’s determination that Baxter’s account was the

more credible of the two.5 Thus, the trial court did not abuse its discretion in

finding that the final PFA order was warranted.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




____________________________________________


5 The purpose of the PFA Act is to protect victims of domestic violence from
those who perpetuate such abuse, with the primary goal being the prevention
of physical and sexual abuse. Buchhalter v. Buchhalter, 959 A.2d. 1260,
1262 (Pa. Super. 2008); see also 23 Pa.C.S. § 6108 (enumerating forms of
relief availing under the Act). “A PFA order may be justified if the trial court
finds that it is supported by a preponderance of evidence.” K.B. v. Tinsley,
208 A.3d.123, 128 (Pa. Super. 2019). The trial court’s exclusive role as the
finder of fact is to assess the demeanor and credibility of witness testimony.
See C.H.L. v. W.D.L., 214 A.3d 1272, 1276-77 (Pa. Super. 2019). When
reviewing the propriety of a PFA order, an appellate court applies an abuse of
discretion standard and must defer to the trial court’s credibility
determinations. Id. All record evidence must be viewed in the light most
favorable to the party for whom a PFA order was granted. Id.

                                           -8-
                                                                                                     05:02 PM
                                                                               Circulated 01/19/2022 05-02




                              IN THE COURT
                                       WURT OF COMMON PLEAS
                                                          PLC
                       OF THE 37
                              37 ni JUDICIAL DISTRICT OF PENNSYLVANIA
                                            C01UNTY BRANCH
                                    WARREN COUNTY                  -..
                                                                                               a
                                                                                               •
                                         CIVIL DIVISION           .                    ., .
                                                                                    __z-:,
                                                                                               -
                                                                                               z
                                                                                               �     n
                                                                                                      -p-
                                                                                               -
KRWA J.
KRISTA    BAXTM
       J. BAXTER,                                                                         e

                                                                                                      r
                  Plaintiff,
                  Plaintiff,

                  v
                  V.                                                  A.D.76
                                                                      A.D.    or   -..
                                                                                   ,.

                                                                           76 of 2621
                                                                                 ZA1I
                                                                                        ....
                                                                                               .r
                                                                                               'y
                                                                                               �
                                                                                               G
                                                                                                      cJ


ELIYAHOU WENIM
         WENICK,

                  Defendant.
                  Defendant.



                 MEMORANDUM
                 MEMORANDUM OPINION PURSUANT
                                    PURSUANT TO Pa. R.A-'. 19250)
                                                PA. R.AP,  1925(b)

           Before the Court
           Before     Court are
                            are Defendant's
                                Defendant's Notice
                                            Notice of Appeal and
                                                   of Appeal and Concise Statement of
                                                                                   of the Etrors
                                                                                          Errors

Complained of on Appeal
                 Appeal filed in response
                                 response to
                                          to this Court's Final Protection
                                                                Protection from Abuse
                                                                                Abuse (PRA")
                                                                                      ("PPA")

Oder granting,
Order granting, in
                in part,
                   part, the Petition filed
                         the Petition filed by Plaintiff.
                                            by Plain&ff.

                               FACTUAL AND
                               FACTUAL     PROCEDURAL BACKGROUND
                                       AND PROCEDURAL BACKGROUND

        Plaintiff and Defendant
                      Defendant wcte
                                were in a
                                        a relationsMp
                                          relationship for aayear and
                                                                  and aahalf and never married.

They are parents
They are         to G.B.,
         parents to G.B., born
                          born in June 2019,
                               in June 2019, and
                                             and lived together in Arizona until
                                                 lived together            until their separation
                                                                                       separation

in September
   September 2019, with Plaintiffand
             2019, with Plaintiff and C.B.
                                      G.B. ruling
                                           returning to Pennsylvania to
                                                     to Pennsylvania to reside
                                                                        reside with
                                                                               with Plaintiff's
                                                                                    Plaintiffs

parents.
parents.

        Can February 19,
        On February  19, 2021,
                         2021, Plaintiff
                               Plaintiff fled
                                         filed a
                                               a Petition fvr PFA
                                                 Petition for PFA on
                                                                  on behalf
                                                                     behaltof  herself and 0.B.
                                                                            of herself     G.B. as
                                                                                                as

against Defendant on grounds
against              grounds that
                             that as
                                  as the
                                     the most rccwt incident of
                                         most recent         of abuse,
                                                                ab   ,where
                                                                       where lckadant, who
                                                                             Defendant, who

tun-entiy resides in Califoria,
currently            California, drove past                                      Jamestvvoc, New
                                       past Plaintiff as she was leaving work in Jamestown,

York, rapidly
York, rapidly flashing
              flashing his headlights and honking
                       his headlights     honking his horn, Plaintiff
                                                  his horn. Plaintifalso   descn`bed an alleged
                                                                      also described

history
history of
        of past abusc, including
           past abuse,           an incident
                       including an incident in
                                             in 2019
                                                2019 Where Defendaia grabbed
                                                     where Defendant grabbed Plaintiffs
                                                                             Plaintifrs wrist
                                                                                        wrist

and
ant thm  tend to
    threatened    "Iall her in court,
               to kill         cout", an incident in
                                                  in aa vehicle
                                                        vchicle while Plaintiff was
                                                                                was driving, where
                                                                                             where


                                                   1
Defendant grabbed
Defendant grabbed her by the
                  her by               and shook
                         the shoulders and shook her
                                                 her aggressively
                                                     aW=ively with G.B. present, an

 incident where
 incident       Defendant left a
          where Defendant      a used diklo                 in aabag
                                      dildo and lubrication in   bag given to
                                                                           to Plaintiff with
                                                                                        with aanote
                                                                                               note

 stating, "This
          "This is how(0.B.)
                   how (G.B.) was made,
                                  made", and =nem,%
                                             numerous incidents where Defendant verbally
                                                                                verbally

 abased Plaint.
 abused Plaintiff.

          Following an er-parte
          Following    exparte hearing
                                hearing held on February 19, 2021, presided over by
                                                                                 by President

Judge Maureen
Judge Maureen A. Skc rda, a
              A. Skerda,  aTemporary
                            Tenipormy PFA
                                      PFA 0Tder
                                          Order was entered. The
                                                was entered. The PFA
                                                                 PFA. hearing Was held on
                                                                      hearing was      on

March 3,
March 3, 2021,
         21321, presided
                presided over
                         over by Judge Gregory
                              by Judge Gmgory J.
                                               J. Hammon(  where Plaintiffs
                                                  Hammond,;where Plaintiffs PFA
                                                                            PFA Petition
                                                                                Petition was
                                                                                         was

granted as
granted as to
           to herself
              herself and denied as
                      and denied as to G.B.i The
                                    to GB.'  The Final
                                                 Final P1aA.         entered on
                                                       PFA Order was entered on March
                                                                                March 3,
                                                                                      3, 2021,
                                                                                         21321,

to be
to    effective for
   be effective     three (3)
                for three (3) years.
                              years

                                                          )DISCUSSION
                                                          DISCUSSION

          Defendant raises four
                           four (4)
                                (4) issues on appeal: (1) whether the trial
                                                      (T) whether           court had jurisdiction to
                                                                      trial court

enter
enter aaP)+A order, (2) whether
        PFA order,      whether the trial court erred in
                                                      in detormiuing
                                                         determining there was sufficient evidence
                                                                     there was            evid

of abuse
of          eater aaPA
         W enter
   abuse to         PFA order;
                        order; (3) w-tether the
                               () whether   the trial
                                                trial court erred in
                                                      court erred    finding that
                                                                  in finding that Defendant
                                                                                  Defendant

contradicted himself in
contradicted himself in bis
                        his testimony at the
                            testimony at the time
                                             time of
                                                  of hearing; and (4)
                                                     hearing; and (4) whether the
                                                                              the trial court
                                                                                        court erred
                                                                                              erred

in determining that Defendant's testimony was not credible.
                                                  credibie.2

          The First
              first issue presented asserts that
                                            that the trial
                                                     trial court lacked jurisdiction over the instant

PFA matter because:
           becauso. (I"the
                    (l )"the alleged i, cident which precipihftd
                                     incident                     Plaintiff's filing
                                                     precipitated Plaintiffs  filing of the PFA

                                    York" and (2)most
Petition occurred in Jamestown, New Yark"     (2) "most of the other
                                                               €after alleged incidents

occurred in Arizona"
occurred    Arizona."" To
                       To begin,
                          begin, Plaintiff
                                 Plaintiff and
                                           and G.B.
                                               G.B. are
                                                    are residenu  of Pennsylvania,
                                                        residents of Pennsylvania, while
                                                                                   while

Defendant is a
             a resident                The parties
               resident of California. The parties formerly resided in Arizona together
                                                                               together until



=As       Court indicated at the conclwdon
  A the Count                    conclasior ofof the hearing
                                                     hearing no
                                                              o incidents involving the parties
                                                                                           parties' minor       were
                                                                                                    rinor child wen
alleged
alleged to have occurred after the Custody
                                     Custody Order was entered by  by stipuknicn   in December
                                                                      stipulation ir  13e nber 2020_
                                                                                                 2020, whereby
                                                                                                       whemby Defendant
                                                                                                                 Defcnciant
:was granted
was   granted unsupervised   periods of custody,
              usopervised periods        custody. Te
                                                   The allegation
                                                        allegation that
                                                                   That the child had
                                                                        the cbld               uffDefendant
                                                                                  bad slipped off  Defendant onto the
                                                                                                                   the floor
did not
did  not annont
         amount oto abuse.
                    a0bu4
  Issues
  lesues reordered for  ease of disposition,
                    for eate    disposition.
sMfendanCs Concise
Defendant's    Concise Statement at    1.2.
                                    at 1.2.

                                                              2
                                                              2
 September 2019, when
 September       when Plaintiff and G.B. returned to
                                                  to Pennsylvania to             Plaints
                                                                  to reside with Plaintiffs

 parents. The Court relied on four (4)
 parents.                          (4) incidents in support                         tho incident for
                                                    support of its decision. First, the

 which the
       the PFA was initially
                   initially filed, where on February
                                    where on Febnmaty 17, 2021, as
                                                                as Plaintiff was
                                                                             was leaving
                                                                                 leaving work in
                                                                                         work in

Jamestown, NY,
Jamestown,     Defendaat drove
           NY, Defendant drove past her repeatedly
                               past her            honking the horn and flashing
                                        repeatedly honking              flashing his

headlights
headlights at her. He then repeatedly
                           repeatedly messaged
                                      messaged hex
                                               her through the     Family
                                                           the Our Fam i Wizard application
                                                                       ly       application

requesting to see
requesting        G.B. and told Plaintiff that
              see G.B.                    that he
                                               he had driven
                                                      driven by
                                                             by her,
                                                                her. PFA
                                                                     PFA Transcript,
                                                                         Tr,anwr ,Mar.
                                                                                     Nor. 3,
                                                                                          3,202f
                                                                                             2021

at 8:9--23 to 9:1-14.
at 8:9-25     91-14. Secondly, Plaintiff described an incident which occurred in Arizona
                                                                                 Anna in early
                                                                                         early

2019, where
2019, where Defendant
            Defendant "slowly started
                              started to
                                      to put
                                         put pressure    (Plaintiffs) neck
                                             pressure on (Plaintiff's) ne£k end
                                                                            and start(ed)
                                                                                started)

strangling (her)."
strangling (her)." Id at
                      at 18:1-5. Next,
                                 Neat, Plainjiff described an
                                       Plaintiff described an incident which occurred
                                                                             occuw:d in
                                                                                      in her
                                                                                         her

parent's home
parent's home in Warren, Pmnsylvania
              in Warren, Pennsylvania in the
                                         the Fall
                                             Fall of
                                                  of 2019,
                                                     2019, why             "grabbed (her)
                                                           where Defendant grabbed  (her)

when (they)
when (they) were
            were alone,
                 alone, very,
                        very, very,
                              very, very
                                    very hard and pulled (her)
                                         bard and        (her) toward him by
                                                               toward him by the wrist. And
                                                                             the wrist. And he
                                                                                            he

said, IIam
        am, going
            going to kill you in court
                                 coum And he
                                          he wouldn't
                                             wouldn't let (her)
                                                          (her) go."
                                                                go." Id
                                                                     M at I1:
                                                                          .H. 20-25.
                                                                              2&23. Finally,
                                                                                     Finally,

Plaintiff described another incident which occurred at her parent's home in Warren,

Pennsylvania
Pennsylvania in the Fall of 2011,
                            2019, where               driving out of ber
                                  where Plaintiff was driving        her parent's
                                                                         parent's driveway
                                                                                  driveway with

              G.B. in the back
Defendant and 0.B.                                  `Gmbbed (Plaintiff)
                          back seat where Defendant Grabbed (Plaines and the back of the
                                                                                     (de

    seat and he started shaking (her) aggressively.
car seat                              aggressively. And
                                                    And he called me all sorts
                                                                         sorts of profanities."
                                                                                  profanities." Id

at 12:
at 12: 1-5
       J-5.

        The Court
        The Court clearly
                  cicarly has jurisdiction with
                          bas jurisdiction with respect
                                                respect to the third and
                                                        to the       srcd fourth
                                                                          fourth incidents
                                                                                 incidents described
                                                                                           described

above
above as they wed
              occurred in Pennsylvania,
                          Pennsylvania, although
                                        although Defendant
                                                 Defendant is a resident of California. Pursuant
                                                              a resident                Pursuant

          C.S.A.. §
to 23 Pa. CS.A.     tom ), jurisdiction
                  861030)(2), judscliction is not affected by defendant's
                                                              "defeadant's non-residence
                                                                           nojnr-Ycsidence in #Ids
                                                                                              this

Commonwealth, provided that the court
                                court hn.-,
                                      has personal jurisdiction over the
                                                                     the defendant in

accordance with
accordance      42 Pa.
           with 42 Pa. C.S.
                       C.S. §5322."
                            $5322.° Pursuant
                                    Pursuant to
                                             to 42 Pa. C.SA.
                                                42 Pa. C.Q.A. $5$322(a)63),
                                                              §5322(a)(3), A"A tribunal
                                                                               trial of of this
                                                                                           this

Commonwealth may exercise personal
                          personal jurisdiction over aaperson     acts directly...as
                                                       person who acts directly ... as to a
                                                                                          a



                                                  a
cause of action or other matter
                         matter arising           person causing
                                arising from such peon   cawing harm
                                                                 ham or torrious
                                                                        tortious inter
                                                                                 injury by an act

or omission in
or          in this Commonwealth," With respect
               this Commonwealth."      respect to the
                                                   the first incident, which occurred in New

York and the second incident, which occurred in Arizona, the Court
                                                             Court still
                                                                   spit has jurisdiction even

though
though these acts
             sots occurred outside .ofPetuisylvania               and
                                   of Pennsylvania and Defendant is aaresident.   CaRf€rnia
                                                                      resident of California.

  Exclusivc, continuing
"Exclusive,
 ,̀          conflnuingjurWiction         gild custody matters
                        jurisdiction over child        math is conferred by 23 Pa. C.S.A_
                                                                                   CS.A.

§5422(x) on
$5422(a)        coin which
         on the court whieb has
                            has made an
                                     an initial
                                        initial custody detertnination and endures unfil
                                                custody determination              until the

child's connection with the Commonwealth is severed."
                                            severed:' BT.w,ere4T.Lv.PL
                                                       T  .ex tel T.L. v. P.J.L., 956 A.2d

 1014, 1016 (Pa.
            (Pa. Super. 2008). Pursuant to 23 Pa. ".A►. "2, a
                                                  CS.A. 85402, achild custody
                                                                      cusWdy proceeding is

defined as, "a proceeding
               proceeding in which Iegal custody, physical custody or visitation with respect to aa
                                   legal custody,

child is
      is an
         an issue. The term includes
                            includes a
                                     a proceeding for                               abuse,
                                                  for divorce, separation, neglect, abuse,

dependency, guarchanship. paternity,
dependency, guardianship,            tern ucntion of
                          paternity, termination  ofparen
                                                     parental .
                                                              rights, and protection from
                                                                                     from domestic

violence, in which the issue may appear." In the presd•it mutter, President
                                                 present matter,                         A.
                                                                  Presided Judge Maureen A

Skerda entered
Skerda entered a
               acustody
                 custody Order,
                         Order, upon
                                upon stipulation
                                     stipulation of
                                                 of the          in December 2021
                                                        parties, in
                                                    the parties,             2021.a Plaintiff and
                                                                                    Plaintiff and

G.B. continue to
0.B.          to reside in
                        in Pennsylvania and as such, this CmM has
                                                     this Court has exclusive, continuing

jurisdiction over child
jurisdiction over child custody
                        custody matters.
                                matters. The
                                         The present
                                             present PFA action involved
                                                     PFA action involved several custody
                                                                                 custody issues:

(1) G.B.
(1) G.B. was an
             an alleged
                alleged victim; (2) aatemporary PFA order granted sole
                                                                  sale custody to Plaintiff;
                                                                                  Plaints (3)

this               PFA. Order
this Court's final PFA  Order m"Bed    Judge Skerda's
                              modified Judge Skerdars custody
                                                      custody Order
                                                              Order to
                                                                    to only allow
                                                                            allow

corrurication through the Our Family
communication through         Feily Wizard application.
                                           application. "Thus, the
                                                               the hearing
                                                                   bearing on Appetlee's
                                                                              Appellee's

request falls directly
request falls di=tty under
                       under the
                             the aegis
                                 aegis of the statutory
                                       of the statutory definition,
                                                        definition, and the court's
                                                                    and the court's authority to enter
                                                                                    authority to entef

the
the order under review is
    order under        is clearly
                          clem yestablished."
                                  estabUshedl "B.T.Wey_rel
                                               RT.W ex rel TL.P_JL
                                                           T.L. v. P.J.L at
                                                                         at 1016. As
                                                                                  As the
                                                                                     the Court
                                                                                         Court




4 The Court
The    Court is  taking judicial
              is taking judicial notice
                                 notice of the custody
                                        of the custody action and temporary
                                                       action and temporary PA    wn respect
                                                                             PFA with  respect to
                                                                                                to the issue of
                                                                                                   the issue of
jurisdiction.
jurisdiction, As   suds, this Court will
                As such,             wHI heave
                                         leave the
                                               tho ro=rd
                                                   record fiew
                                                          from both actions
                                                                    amps trans.cited
                                                                            transmitted to the Sopeior
                                                                                               Superior Court
                                                                                                          Gout to form
                                                                                                                  fonn a
                                                                                                                       .a
complete, record
complete  record.

                                                             4
 W
 has exclusive, =dig
                continuing jurisdiction over the parties' = 9tody matters
                                                 parties' custody h ers and the present PFA
                                                                                present PPA

        hivolved custody
 action involved custody issues, this Court
                                      Coin clearly had jur             enter the Final PFA Order.
                                                           sdiclion to eater
                                                       jurisdiction

         The second
             second issue presented asserts tea#
                                            that tho
                                                 the trial court
                                                           coteterred
                                                                 erred in detennining tbx,=
                                                                       in determining there was

 suf Rcient evidence
 sufficient evidenee of abuse to enter a
                                       aPFA
                                         PFA order         Dtfendant did not cause physical
                                             order because Defendant               physical

 injury or puce
           place Plaintiff in reasonable fear of setts   boft irjury
                                                 serious bodily ijixr5° or sexual assault. Pursuant to

    P. CSA.
 23 Pa. C.S.A. $6102(a),
               §6102(a), the term
                             terra "apse'
                                   "abuse" in the context
                                                  contest# ofa PIA is defined in pertinat
                                                           of aPFA               pertinent part
                                                                                           part as

 follaWs:
 follows:

            (I
            (1) Attempting
                Atternpfmg to cause or
                           to cause or intentionally,
                                       intentionally, knovhngly, or recklessly
                                                      knowingly, or recklessly
                causing bodily injury,
                causing bodily  injury, serious
                                        serious bodily injury,
                                                       injury, rte,   involuntary
                                                               rape, involuntary
                deviate sexual intercourse, sexual assault, statutory
                                                            statutory sexual assault,
                                                                              assails,
                aggravated indecent
                aggravated indecent assault,
                                      assault, inde=t
                                               indecent assauk   or incest
                                                        assault, or incest with
                                                                           with or
                                                                                or
                wfthout a
                without adeadly weapon;

            (2) Placing
                Planing another in reasonable fear of irniuinent
                                                      irninent serious
                                                                 sedom b€7dily
                                                                       bodily
                =jury; and
                injury;

            (S
            ( Knowingly engaging in a
                                    a cove
                                      course of conduct of repeatedly
                                                conduct or repeatedly
                            acts toward another person, including
                committing acts                           including following
                                                                    following the
                person washout  proper authority,
                person without proper authority,  under  circumstances  which place
                                                                        which place
                the person
                the person in reasonable fear of bodily
                                                 bodily inju ry-
                                                        injury.
While Defendant
WBile Defendant avers that he neithe
                      that be neitherr eaus ed physical
                                       caused  physic Injury
                                                        injury nor placed
                                                                   placed Plaintiff in
                                                                                    in reasonable
                                                                                       reasonable

        physic 14JUTy,
fear of physical         "Whe PFA
                 injury, "[the              trot seek to determine criminal
                               FFA act does not                              cnlpabrlity. A
                                                                   crIri irW cnlpability.


petitioner is not required to establish
                              establish, abuse occurred beyond
                                                        beyond a
                                                               areaso
                                                                 reasonable doubt, but only
                                                                     nable doubt,      only to
                                                                                            to

             by a
establish it by a preporAer=e
                  preponderance of the
                                   the evidence."      v, JR.A_, 237
                                       eviden e." ER.K.v,LA,     237 A M 509
                                                                     A.3d    ;539 (Pa.
                                                                          509,519 (Pa. Super.
                                                                                       Super.

Zf#Z0) (ciring
2020)  tcitft K.B
               K.B. V. 7Ins
                    Y. Tinsley, 208 A.3d 123,
                                         123,129
                                              128 (Pa. Super. 2019)).   "prepoyiderance of the
                                                              2019)). A "preponderance

evidence
evidence standard is defined as
                  is defied  as the
                                the greater
                                    greater weight
                                            weight of
                                                   of the
                                                      the evidenee,      jenouglq to
                                                          evidence, i.e. [enough] to tip
                                                                                     tip a
                                                                                         ascale
                                                                                           she

slightly." Id                     v. Raker,
           I at 519 (citing Raker •  lekes 847 A.2d 7211, 7.24 (Pa.
                                                    720, 724   eft Super.
                                                                    Supef. 2004).
                                                                           2•#). Te
                                                                                  `•'he Coat's
                                                                                        Cot's

objective is to determine whether the victim is in reasonable fear of imminent serious bodily
                                                                                       bodily

injury_" Id
injury." Id (citing
            (citixtg Raker, 847 A-2d at
                            847 A2d  at 725.)
                                        325.)   n
                                                In making
                                                   making this determination, the
                                                          this determination,     Court ca
                                                                              the Court can rely
                                                                                            rely on
                                                                                                 on



                                                    5
  testimony
  testirony regarding past acts
            regarding past      €tf abuse
                           ads of   abuse as
                                          as they are "40ficartt
                                             they are             in determining
                                                      significant in deter the   the reasoWN
                                                                                     reasonableness
                                                                                              CDM


  of aPFA
  ofa                            (citing SK...
      PPA petitioner's fear." Id (tbng   KB.. 208 A.3d at 128).
                                                  A.3 a1  128).

          Phdntifftestifled                         acts
          Plaintiff testified to four (4) significant acts of abuse which caused her
                                                                                 her pbysitl  injwy
                                                                                     plysical injury

         placed her
  and/or placed her in fear of physical Miury,  The first event
                                        injury. The       event occurred in Arizona
                                                                            AlizoM in
                                                                                    in ea * 2pi 9
                                                                                       early 2019

  whew Defendant choked Plaintiff
  where                 Plaintiff while
                                  while she
                                        she was
                                            was prep   t, "I
                                                pregnant, "I thought
                                                             thoug& he
                                                                     he was
                                                                        was just
                                                                            just like hoMing
                                                                                 like holding
  my neck. And he slowly started to put pmssure
                                        pressure on my
                                                    my neck and       strangling me." FA
                                                            and start strangling      .PFA Tr,
                                                                                           Tr. at
                                                                                               at

  1893-5. This was one of the early incidents of abuse which
  18:34.                                               wMch ultimately led Plaintiff to
                                                                                     to leave

  Arizona and return to her parents' home in.
  Admna                                   in Pennsylvania.     "He
                                                                1̀1csew
                                                                    saw me get
                                                                           get really,
                                                                               really, Bice emotional.
                                                                                       like emotional

  And he stopped. And it
                      it was the, aavery peculiar
                                         peculiar incident. Like, IZhave nevtr     embody look
                                                                         never had anybody look

 at me like that before."
                 [Mare." I4
                          Id at 18:6-9
                                18:6-91
                                      .Not only did Defendant cause bodily
                                                                    bey injury
                                                                           injiny by sing
                                                                                  by strangling

 Plaintiff, but he also placed her in fear of serious
                                              seriousbodily
                                                      bodily injury.
                                                             injury.
                             Ocz=ed in Pennsylvania in late
         The second incident occurred                  fate 2419
                                                            2019 where Defendant grabbed
                                                                                 grabbed

 Plaintiff by the wrist and
                        end threatened Seer
                                       her in her parents'           grubbed me when
                                                  parents' home. "He grabbed    when we were
                                                                                     we were
 alone, very, very, hard and
        very, very,      and pulled
                             pulled ine
                                    me toward  him by
                                        toward him by the wrist. And
                                                      the wrist. And he said, I'm
                                                                     he said, "ITm going to
                                                                                   going to kill
                                                                                            kill

 you in
 you    court!
            t! And he
     in court.'    he Wouldn't let me
                      wouldn't let me go"  Id at
                                      go." Id at 11:22-25. At the time Defendant
                                                 11:22-25. At          Defendant made this
                                                                                 made tie

threat to PlaintiA there was no active custody
       to Plaintiff,                   custody action. Defendant's PA
                                                                   PPA counsel
                                                                       wunsel opined
                                                                               opined that this
                                                                                           this

was Defendant's way of telling PlainglYthat
                               Plaintiff that he was going
                                                     going to file aacustody
                                                                     custody action against
                                                                                    agahist her
                                                                                            her.

However, Plaintiff testified that she did
                                      did not
                                          not know wlrat
                                                   what Defendant meant
                                                                  meat by
                                                                        by his statement
                                                                               statement and
                                                                                         and

tW          aggremve when he Made
that he was aggressive       made it. Id at 32.16-19 10 322-$.
                                            32:16-19 to 33-:2-5. This event caused Plaintiff
                                                                                   Phfln iffto
                                                                                             to

contact the
        the Safe       where she
            Safe Place where      receivod counseling
                             site received            sessions for
                                           counseling sessions fbr two
                                                                   two (2)
                                                                       (2) months.
                                                                           months. Id
                                                                                   Id at d9:4-1L
                                                                                      at 48s4-1I

Further, this event
Further, this       caused Plaintiff
              event caused           to contact
                           Plaintiff to contact the
                                                the Pennsylvania Mate Police
                                                    Pennsylvania State Police and
                                                                              and file
                                                                                  file charges
                                                                                       charges

against Defendant. Id at 48.12-25. Defmdant not onty
                         48:12-25. Defendant    only .caused bodily injuyr
                                                     cased bodily          by aggressively
                                                                    injury by aggressively




                                                  6
                                                  6
                                           plan her
   grubbing Plaintiff by the wrist, but he placed
   grabbing                                       her in such fear
                                                      in such fewof   seriow bodily
                                                                   of serious bodily i4ury  that she
                                                                                     injury that she


   filed
   filed aapolice report
                  reps mid
                         and also had to
                                      to parEioipate    counseling to
                                         participate in CO=Wffng      deal with
                                                                   to dea  with this
                                                                                this feat.
                                                                                     fear.

           The third incident
           The tird  incid= occurred   in Penn
                              Occurred in      wlvaaia in
                                          Pennsylvania in late
                                                          late 2019
                                                               2i#19 wherte
                                                                     where D   fendant aggressively
                                                                            Defendant  aggressively
   shock PIairttiff
   shook Plaintiff while grabbing the
                                  the ba&         seat while she
                                      back of her seat       she was driving
                                                                     driving her
                                                                             her vehicle.
                                                                                 vehicle. Put±LAT
                                                                                          P
                                                                                           fainW

   was actively
       actively backing out of
                            of her
                               hu parents'
                                   pwww driveway                                                          •
   was          backing out                driveway while
                                                    while Defendant
                                                          Defendant wm  in the
                                                                    was in the back
                                                                               back seat with
                                                                                    seat we,
   G-B. Plaintiff and
   G.8,           and Defendant w=
                                were having
                                     having a            wren Defendant
                                            a discussion when           grabbed the
                                                              Defendant grabbed the bace.
                                                                                    lack er
                                                                                          of

   Plain ifrs car seat and
   Plaintiftrs         and Plkntiffherselfand
                           Plaintiff' herself and began
                                                  began shaking
                                                        shaking t₹t
                                                                themm both aggressively.
                                                                           aggtC=vely. IdM at
                                                                                           at 12.•,2-9,
                                                                                              12e2.9
  Further,
  Further, during this shaking inckIw 4w
                               incident,
                                     I    ith his.
                                         with his infarct chid sitting
                                                   infant child sitting beside him,
                                                                               him, Defendant
                                                                                    Defendant
  rePeatedlY called
  repeatedly called Plaintiff
                    Plaintiff aastupid,
                                "stupid, fucking bitcV, a
                                         fucking bitch", a "fucking  bitch",
                                                            `fucking bitch°31 and
                                                                              and "stupid".
                                                                                  "stupid" Id
                                                                                            Id at
                                                                                               at 498-
                                                                                                  O.9

  -10.
  I0. C3nce
       Ooce fhe shaking ceased,
            the shaking ceased, plAintiffasked
                                Plaintiff asked Defendant
                                                Defendant ifhe      going to
                                                          if he was going to hit
                                                                             hit la  and. Defendant
                                                                                 her and  Defendant

  responded by saying,
  responded by saying, "I
                       "i would,
                          would, hut... you are
                                 but...you  are worthless."
                                                wol thiess."qd
                                                            Id sri j2:12While
                                                               et 12:12.      Plaintiff was
                                                                         WHe Plaintiff  was

 clearly placed
         placed in enough fear of serious bodily W-ury
                                                 injury that she €tiredly asked Defendant
                                                                 directly asked Defender if
                                                                                          if he
                                                                                             he wee
                                                                                                was

 going to hit her, she did not report this incident
                                           incident to police and did not
                                                       police and     not file
                                                                          file a
                                                                               aPFA
                                                                                 PFA petition at that
                                                                                     petition at dmt

 €ime.
 time. "A PFA pe#itivner
              petitioner is not required to Me
                                            file a polio report,
                                                 a police repor₹, nor is it necessary
                                                                            vec=wy forfor her
                                                                                          her to
                                                                                              to

 introduce medical
 introduce         evidence of
           medical evidence of an
                               an i4jwy."
                                  injury." niaz
                                           Div. v.N bWev, 235
                                                  Nabiye,     A.3d 1270,
                                                          235 A.3d       1273 (pa. Super.
                                                                   1270, 1273 (P%. Super.
 2€12{1} (citing Hood-O'Hara v.
 2020) (citing               y,Fitts, 973 4.24
                                Wik. 873  A,2-d 757, 760 (Pa.
                                                         (Pa. 5aper.
                                                              Super 2005)).
                                                                     NO)). Plainer%
                                                                            Plaindfrs

 testimtmy regarding Defendant
 testimony regarding Defendant agg    ively sag
                               aggressively shaking her while she
                                                    ber while she was
                                                                  was driving
                                                                      driving caused
                                                                              cam e  her

Physic
physical injury
         inu     and it also Calsed
            j ry end         caused Plaintffto
                                    Plaintiff to be in feat-
                                                       fear of substantial physic injury
                                                               substautW physical injury to
                                                                                         to the
                                                                                            the paint
                                                                                                point
where she directly
where she di=* asked
                   asked Defendant
                         Dcfen&nt during
                                   during this
                                          this altercation
                                               altercation if
                                                           if he wag going to
                                                                 was going to hit
                                                                              hit her,
                                                                                  per,
        The fourth
        The fourth incident precipitated the
                   incident precipitated the filing
                                             filing of the instant
                                                    of the nstant PFA
                                                           i

                                                                   PFA action wbere Defendant
                                                                       action wbere Defendant
drove past
drove      Plate as
      past Plaintiff    she was
                     as she was leaving
                                leaving work
                                        work and
                                             and repeatedly
                                                 repeatedly flasW
                                                            flashed hi  lights and
                                                                    hisslights and benkked his
                                                                                   honked his
horn at her, While this event .any
     ad her.                                            surface, when
                              may sound harmless on the surface, when taken
                                                                      taken into context wit
                                                                            into context with

    pending custody action, Defmdant's
the peading                 Defendants inability
                                       inability to follow
                                                      ]10w this
                                                           tltis Count's cun=t custody
                                                                 COIUV3 current custody order,
                                                                                        order,



                                                 7
                                                 7
    and tht past history of abuse, it is clear that Plaintiff's reasonable fear of serious physical injury
    and the past historyDf ablm, it is clear tha Plaintiff's reasonable       '
                                                                              of se ri
                                                                                     ous Physic ,*


    was justified. On February 17, 2021, Plaintiff was at ber place of work in Jamestowa, New
    was justified.On Februwy 17, 2021,Plaintiff was at herplace of work in 3amestowa, New
    York. A1 300 p.m. Plaintiff pulled out of the parking lot to take her lunch break. As she was
    York At 3       m. PlainOffPulled out of the parking lot f•a take her Iunrb break..
                   p.                                                                 As she was
    pulling out of the parking lot, sbe received a call from Defendant, which sbe did not answer. Id
   pulling out Of the Nrking lot, she remived acaU from Defendant, which she did not answer. fd
    at 8:9-18. Plaintiff fiished work at 6:0 p.m. and entered her car located in the parking lot
   at 8:9-
         18. Plaintiff .
                       fm ished work at 6.00 p.m,and end her = located in the parking lot
    where sbe stayed ti 7.00 p.m, after finishing a pbone session with her therapist. About a
   whm she stayed until 7:00 pm. after fmisliing aphone session with her thwapirt. Aboit a
    block away from her place of work, as Plaintiff was driving towards her home, she was passed
   block away fpm her place of work as Plaint iff was driving towards her home,she was gassed
    by a anknown vehicle with the driver waving at her, continuously honking the horn and
   by an = known vehicle with the driver waving at her, coutinuous•y bonkjug the htxm and
    flashing the lights at her.   Id at 8-20-23. Plaintiff then received a phone call from Defendant
  flashing the lights at her. ird at 8.20L2j. Mintiff then      eived aphane call hvm De        dmu
    through the Our Family Wierd spplication, which she did not answer and she also received A
  throes th- Our FamiIy Wm rd apOication, which she did not answer and she also received a
    message from Defendant where he stated, "You just passed me in Jamestown, can you please
  age front Defendant inhere he stated, -You just passed, me in Jamtestowr4 can you please
    bave a heart and let me see my son?" Id at 43:4-. Plaintiff did not respond to the message
  have aheart and Iet, mt see my Son?" Id a43;4-6. Plaintiff did not reVond to the message
    because she was freaked out". Id at 45:13, Whea Plaintiff arrived home she sent a mess ge to
 because she was t*`Cakecl our Id at-M-13 Whea PImnWa                  €dhome she sent amessage to
    Defendant through the Our Family Wizard application where she told him that G.8. was sleeping
 De1•er*dant     ugh the C
                         }ur Fatally Wi=d apPlic2don where she told him that G_$, was steeping
   and that maybe tomorrow would be a better day to video call with him." Id at 92-6. Defendant
 and tImt 'maybe tomorrow would be abetter clay to video call with hurt",
                                                                        Td at!.2-6. Deferrdmt
    then responded to Plaintiff ad his responses made her think that he didn't Like that very much
 then responded to Plain6fF and his responses made her think that he didn't like that v much.
    ld a4 9-7.8, GB.awoke around 9.00 p.m. that evening and as soon as he awoke, Plaintiff
 Id a19.-7-8- G.R. awoke around 9:
                                 414 p.m. that evoning and as soon as he awoke, plaintiff
    received a video call from Defendant and through the application's message previewing
mceived avideo call from Defendant and through the appRcatic;ft's message previewing
   capabilities, Plaintiff could see that Defendant was calling from his vehicle. Id at 9:1-4. The
capab hies,Plaintiff could see that Deefendam was cVI&9 from his vCMcic. Id at p;1..4             e

      callcall
   video
video      wentwent unanswered.
                unanswered.

          As of the date of the most recent incident, the parties' current custody order bas s
       As of the elate of the most recent incident, the palties ,current Cmtcrriy order has a
   provision regarding contact between Defendant and 6.B. while in Warren County. Defendant is
provisiOn regarding contact between Defendant and G.B. while in Warren County. Defendant is
   supposed to give Plaintiff at least ter (1D) days' notice regarding his requested periods of
supposed to give Plaintiff at least tem (10) days' notice regarding his guested perio& 0f


                                                       8
                                                   8
     visitation      G.B. Defendant is
     visitation with GB.            is supposed to
                                                to let Plaice'  keow where he will be staying
                                                       Plaltiff low                   staying while
                                                                                              while

     in
     in Warren
        Warren County as -well
               County as       as the
                         well as      specific dates and times.
                                  the specific            -     The parties
                                                                The parties are    mutly agree
                                                                            arc to mutually agree to

     periods of time for visitation. Id
     periods                         M&53:1-23.
                                        at 53:1-23. Defendm7t     count zted Phantom
                                                    Defendant had contacted            sever days
                                                                             Plaintiff several days

     prior to his
     prior to his arrival
                  arrival in               At no
                          in Pennsylvania. At    time did
                                              no time did Defendant ever give
                                                          Defendant ever give Plaintiff
                                                                              Plaintiff a set
                                                                                          sa date
                                                                                              date that

     he would be arriving in Pennsylvania
     he                      Pe=sylvania nor
                                          mr did he give
                                                    give aaset
                                                           set date that he would be leaving.
                                                                                     leaving.

 Further, Defendant
 Further, Defendant never gave Plaintiff
                    never gave Plaintiff a fnn  answer as
                                           firm answer as to
                                                          to where
                                                             where he would be
                                                                   he would be staying
                                                                               staying while
                                                                                       wUe inin

 towst. Defendant had
 town.            had several hotels where he
                                           he wanted to
                                                     to stay,
                                                        stay, but
                                                              but every
                                                                  every time
                                                                        time he
                                                                             he spoke
                                                                                spoke to

 Plaintiffshe changed his mind. "I don't remember how roany
 Plaintiff,                                           many tutees
                                                            times he went back
                                                                          hack and forth.."
                                                                                   forth." Id
                                                                                            Id

 at 29.JI
 ar      12. While Plaintiff and Defendant had been in commication
    29:11-12.                                          con muuication several days
                                                                              clays prior to the
                                                                                    prior to tbe

 February 1'1'' incident, Plaintiff
 February 17                                            appropriate ten
                          Plaintiff was never given the appropriate     (10) days' notice of when
                                                                    ten (10)

 Defendant would be in town and where he would be staying, pmmmt to their
                                                  staying, pursuant tlwir custody
                                                                          cu"y order.
                                                                                  order.

 Plaintiftestied
 Plaintiff testified that she wouldn't not commit to lain
                                                     firm plans with Defendant regarding
                                                                               regarding visitation

      G-B. because he
 with G.B.            had not followed
                   he had     followed the explicit rules
                                                    rules of the custody order. Plaintiff
                                                             tbe custody        Plaint€ffwas.
                                                                                          was not

 opposed to
 opposed to Defendant spending time
            Defendant spending time with
                                    with G.$y  but she
                                         G.B., but she simply
                                                       simply requested
                                                              requested that he des
                                                                        that he     it the
                                                                                do it      right
                                                                                       the right

way. "I would
way. "I would confirm
              confine on
                      on aafirm
                           fin time
                                time if he followed
                                     if he          the Count
                                           followed the Court Order."
                                                              Ordm" .Td  at 29-24-25.
                                                                      Id at 29:24-25. Besse
                                                                                      Because
Plaintiff was
          was unsure of when Defendam      actually going
                             Defendant was actually going to be in
                                                          to be    town, she
                                                                in town, she had every right
                                                                             had every right to
                                                                                             to

be frightened
be frightened by De€endant's message
              by Defendant's message stating
                                     stating that
                                             that he
                                                  he just passed her
                                                     just passed her on
                                                                     on the read, especially
                                                                        the road,            when
                                                                                  especially when

he
he W   startled her
   bad startled her by
                    by flashing
                       flashing his
                                his lights
                                    lights and honking his
                                           and honking his horn
                                                           horn at
                                                                at her, knowing full
                                                                   her, knowing full well she
                                                                                     well she

would not
      not have been
               In able to
                       to recognize
                          recognize him in
                                        in }tie
                                           bis rental  vehicle. While Plaintiff
                                                rental vehicle.       Plaintiff and Defendant

did not meet
did not meet face
             face to face in
                  to face         current incident,
                          in this current incident, site was placed
                                                    she was  placed in
                                                                    to reasonable
                                                                       reasonable fear
                                                                                  fear of serious
                                                                                          serious

bodily injury          past abusive incidents.
       injury based on past         incidents. "Past abusive conduct
                                                             conduct on the defendant's
                                                                            defcndaw's part
                                                                                        part is aa

crucial inquiry
crucial inquiry necessary for
                          for entry of a proper
                              entry of   proper oxder" L.K., 237
                                                order."EK,   237 A.3d 509 at
                                                                 A.3d 509 at 522
                                                                             522 (citing
                                                                                 (citing Caster
                                                                                         Custer

   Cothran. 933
y, Coeban,
Y.              A.2d 1050,
            933 A.2d 1050, 1059,
                           1059, n.1
                                 n.11i(Pa.
                                      (Pa. Super.
                                           Super. 2007))- lDefendanes incessant
                                                  2007)). Defendant's ineessaxit numsaging
                                                                                 me   aging



                                                    9
                                                    9
                    G.B. coupled
 and begging to see 0.B. coded visb
                                 with his history of physical
                                                     physic abuse
                                                              ease during moments of frustration

 led
 led Plaintiff to reasonably
                  reasonably fear serious bodily
                                          bodily injury
                                                 injury at
                                                        at this
                                                           this time because of ber
                                                                                her several
                                                                                    sever.l prior
                                                                                            pfor

 experiences with
             with Defendant's physical Abu= "Because
                              physical abuse. `%ecause the goal of the PFA Act
                                                       thc goal            Act is to prevent
                                                                                     prevent

                     ab=, a
 physical and sexual abuse, avictim d=
                                    does not have to wait for
                                                          forphysical     sepal abuse to occur
                                                              physical or sexual         omur

 for the PFA Act               past acts are relevant to determine the reasonableness of the
             Aet to apply, and past

              current fear."
 petitioner's current        E.K., 237 A.3d 509
                      fear."EK,             5019 at 522 (maternal
                                                        Qt ztemat citations
                                                                  ciw ons ran  tom. While Plaintiff
                                                                            omitted).     PlaizEff

 and Defendant did not have any physical contact during
 and                                                                               past pattern
                                                 during this incident, Defendant's past patter of

 abuse, detailed supra, has establkhed an ongoing pattern
                        has established           pattern of abuse vrhich      easily cause
                                                                   which would easily cam

 Plaintiff to be in reasonable fear of serious
                                       smious bodily
                                               bodily injury.
                                                      injury.

        The third issue presented
                        presented is that the trial cowt
                                                    court erred in finding that Defendant

contradicted himself in his testimony
                            tesfimony at the
                                         the time of hearing. Specifically, Defendant
                                                     hearing. Specifically, Defendant avers that

the Court's questions regarding which hotels he h2tended           actually stayed
                                                intended to and/or actually stayed at during
                                                                                      during his

visit to
      to Pennsylvania
         Peimsylvania m
                      in February
                         February 2021
                                  202I were irrelevant
                                            brelevant to  the iwnnt
                                                       to the         PFA.. "Credibility
                                                              instant PFA.  "Credibility of
                                                                                         of the

witnesses
witnesses and the weigh#
                  weight awarded
                         accorded their testimony is within the exclusive province
                                                                          province of
                                                                                   ofthe  judge
                                                                                      the judge

as fact finder." Mescanti
                 Mescapti v.
                          v, Mewaoti,                         a. Saper,
                             Mescati, 956 A.2d 1017,1019-20 (Pa. Super. 2008).
                                                                        2 ). Further, the
                                                                                      the

Court must view "the evidence in the light most favorable to petitioner and granting
                                                                            granting her the

benefit 6f all
benefit of all reasonable
               reasonable infer        C.1R.1- -
                                               v.; W.DI L... ?14 A.3d
                                 ces" CMLv.W.D.L214
                          inferences."                           A.3d 1272,1277
                                                                      127'2,1277 (Pa.
                                                                                 (Pa. Super.
                                                                                      Super. 2019).
                                                                                             2019)

Defendant's counsel first elicited testimony
                                   t•itnauy from bim                        attempt to show that
                                                 him regarding hotels in an attempt

Defendant had
          had inadvertently encountered
                            encountmed Plaintiff on her way home from worL  The Court
                                                                      work. The Cow

found this te,41mony
           testimony to be relevant because the Court
                                                Cox €
                                                    tdetermined
                                                      deed this convoluted tee oqy to be
                                                                           testimony

aacover for Defendant's actions
                        aeons of harassing
                                 harassing and stalking Plaintiff
                                                        Plainiiffon. February 17,
                                                                  on February 17, 202I.
                                                                                  2021.

       Pursuant to this Court's custody order, DieAmdant
                                               Defendant is
                                                         is to give Plaintiff
                                                                    Plain iff ten (0)
                                                                                  (10) days'
                                                                                       days= notice

prior to
prior to any
         any periods
             gerinds of
                     of physical custody vAth
                        physical custody      G.B. 1n
                                         with G.B.    addition to
                                                   In addition to this notice, Defendant
                                                                  this notice, Defendant must
                                                                                         must let
                                                                                              let



                                                  10
                       he will be staying
  Plaintiff know where he         shay    during his visit
                                                     visit. Defendant avers that he gave
                                                                                    gave Plaintiff

         of the dates of
  notice of           of his
                         his intended visit as early as February 3, 202L.
                                                                    2021. PF4
                                                                          PFA A.  at 58:23-2$.
                                                                              Tr. at 3e-23--25.

 However, Defendant giver
                    never told Plaintiffwhere
                               Plaintiff where he          staying while in town.
                                               he would be staying          town l"I explained
                                                                                     explained

  to her that ITdon't
                don% have a
                          a place yet.
                                  yet. On February 1lh or Pebraty
                                                   [1"    February 12''
                                                                   12,IImade her aware that
                                                                                       thatI

 have two
      two places
          places that its
                      its down
                          dawn to"
                               to." Id
                                    Id at 59: 5-7.
                                       at 59£           Defen4ant was asked by
                                              5-7, When Defendant              Plaintifrs
                                                                            by Plainti@r%

 cotlmnl which two
 counsel wbich two places he was
                             was considering staying,
                                             staying, Defendant was nrahle to give
                                                                    unable to gT= an actual

 answer. Defendant
 answer. Defendant described the fit possible
                             the first possible location
                                                location as
                                                         as follows: "The general
                                                                          general area ifl
                                                                                       if I

 remember correctly, was, its;
                          its, its, it was like
                                           tike in, in...and
                                                    inn..-and it was, and the and the number on picture
                                                                                                picture

 was 42...Didn't
     42_ --Didn't get
                  get an address. But, hwas near,
                                  But, it   near, the train tracks ran
                                                                   run back of it." Id at 77113.17.
                                                                                          7:0.17.

            aboiA the
 When asked about the second possible locadort,
                                      location, Defendant could not recall the
                                                                           the name of
                                                                                    of the
                                                                                       the hotel

 or whether
 or         it was
    whether it was located
                   located in Pennsylvania or
                           in Pennsylvania or thew
                                              New York.  Mai
                                                   York. Id    77:22-25 ±
                                                            at 77\22-25 to 78:1-8,
                                                                           78:1-8 B      upon
                                                                                   Based upon

 Deefendanfs testimony, it
 Defendant's            it is clear to the COurt that Defendant did not
                                       the Count                    not have a
                                                                             asecured reservation
                                                                                      resetvadoin

                 and that Plaintiff
 at any location and      PlaWW had no idea
                                       idea. where
                                             where Defendant would
                                                             would €te
                                                                   be staying  during his
                                                                       staying during his Visit.
                                                                                          visit

            following is the clearest timeline snd
        The foidowing                          and explanation the Court has been able to decipher
                                                                                          decipher

from Defendant's testimony regarding
                           regarding the circumstances surrounding his interaction
                                         circumstances surrounding     interaction with

Plaintiff on February
             Pebntary 17, 2021,
                          2021. Defendant flew
                                          f         Boo, New York on February
                                           Law into Buffalo,                  16, 202I
                                                                     February 16,      at
                                                                                  2021 at

10:45 p.m. and stayed
1045           aayed uveraight
                      ovrg i ht in a
                                   a hotel by
                                           by the airport.
                                                  airport. On February
                                                              February 17, 2021, Defendant
                                                                       17, 2021, Defendant

rented aavehicle in Buffalo and arived
                                arrived at the Hampton        Waxen, Penylvania
                                               Hampton Inn in Warren, Pennsylvania between
                                                                                   between

5.30 p.m. and 5345
5:30          5:45 p,m.
                   p.m. M
                        Id at tS3:216t.
                              63-2-10. Defendant mHed   Plainbf who did not
                                                 called Plaintiff,      not answer, and
                                                                            answer, and

waited at the Hwnpton
              Hampton Inn
                      Inn for, "at
                               "at least an hour to
                                                 to an hour and aahalf,"
                                                                  half." Id at 63: 24-25.
                                                                                   2425,

Defendant neither had
                  had aareservation    the Hampton
                                    4 the
                        reservation at     Hampton Inn nor did
                                                   Inn nor did he
                                                               he have
                                                                  have any fiftigion of
                                                                       any intention    staying
                                                                                     of staying

the
there as he had aameeting the next morning with his
                                                bis attorney in Erie,
                                                                Erie. He inquired       pricing,
                                                                         irquired about pricing,
determined it
           it to be too
              to be too expensive,
                        expensive, then
                                   #fin filled out an
                                        filled oat an ,application
                                                      application for aasurmer
                                                                        seer job,
                                                                               job, even though
                                                                                         though



                                                 11
  he ctrreay lives
  be currently laves in California. Id a
                     in California,    at 80:
                                          $Q: 1-.        Defmdant did not
                                              1-8. Since Defendant    not receive aaresponse
                                                                                    respons€ foe
                                                                                             from

  Plaintit he
  Plaintiff, lie decided,
                 decided, "Hey, IIam fund.
                                     tired. I      beep traveling.
                                            I have been                   just decide whether or not
                                                        traveling. Let me just                   not fI

  am going to' stay in ray
           to stay     my regular place
                                  place where I
                                              I would like to
                                                           to at the Harbor Hotel or I WM drive to
                                                                                     I will     to

  Erie."Mat
  Erie." Id at 64:111'5. Aroun€3 6:30
               64:11-15. Around  6.30 p.m. or b:45
                                              6:45 p.m. Defendant left the Hampton
                                                                           Hampton Inn
                                                                                   hn in Wane
                                                                                         Warren

  and drove towands
            towards the
                    the Harbor Hotel
                               }hotel in Celoron, New York.
                                                      Yo& During this drive from Warren to
                                                                                        to

 Celoro n, Defendant
 Celoron,  Defendant encountered
                     encountered Plaintiff
                                 Plaintiff on
                                           on the
                                              the road in Jamestown.
                                                  road in Jarnestown. "Approximately
                                                                      "Appmdmatdy 7:17,718
                                                                                     'x:17, 7:18

 p.m., IIwas,
 pm.,         I, I
         was, I,   am, IIwas
                 I am,   was by Fairmount and
                             by Fairmount and 8  Street IIwas just
                                               1 Street.
                                              8"              just crossing
                                                                   crossing the
                                                                            the bridge."
                                                                                bridge." Id at
                                                                                            w

 64:23-25 to 651.
 64:231-25   65:1.As
                  "As IIwas coring
                            corning up to the stop sign, IIsee Krista's car coming
                                              stop sign,                    coming down...so
                                                                                   down... so LI

 got excited...So
 got excited—So I I honked the
                           the hon
                               horn,,And so, and that's it. IIrealized that she did not     acre. So,
                                                                                    not see me.   soy II

          called. And
 actually called. And then
                      then IIalso sent aamessage oar our
                                         message on  Our Family
                                                         Family Wizard-" M at
                                                                Wizard." Id at 65:
                                                                               65 5-14,
                                                                                   5-14, From

 Defendant's testimony, it
 Defendant's testimony, it appears that
                                   that he
                                        he drove
                                           drove thraugh Jamestown, randomly
                                                 through Jamestown,          spotted Plaintiff
                                                                    randomly spotted Plaintiff

 as she
 as she was
        was leaving work  stopped in
                    work, stopped in at
                                     at the
                                        the Harbor
                                            Harbor Hotel in Celeron,
                                                   Hotel in Celeron, then
                                                                     then ended
                                                                          ended up
                                                                                up at
                                                                                   at a
                                                                                      aHotel
                                                                                        Motel Six
                                                                                              Six

 in Erie
 in Erie around 3:15 p.m.
         around 9:15                 why he
                     p.m. When asked why he didn't stay at the Harbor Hotel as
                                            didn't stay                     as was
                                                                               was bis
                                                                                   his plan
                                                                                       pk n

 when he Ieft
         left the Hampton Inn, Defendant
                               Defendant respanderi:
                                         responded:

                "It's       simple. Every time
                ht's very simple.            time II come
                                                     come toto town,
                                                               tow, IIHike
                                                                        like to  stay at
                                                                              to stay   at the
                                                                                           the
                Harbor Hotel.
                         Hotel. They are nice
                                            nine to me,
                                                     me. ney     give me aadiscount. So
                                                          They give                        So
                       after I
                after, after   didn't hen
                             I didn't  hear back from
                                                   from Krista,
                                                         K.zista, and
                                                                  and IIwas
                                                                        was at at the
                                                                                  the
                Hampton
                Hampton Im, Inn, Itdecided,
                                   decided, to   go to
                                              to go to go
                                                       go to  Erie- $mot,
                                                           to Erie.       let me
                                                                    But, let   me check
                                                                                   chi in   in
                with the
                wth   the Hampton
                           Hanpton Inn.     And see
                                      Inn. And    see maybe
                                                      maybe tbey
                                                               they will
                                                                     will give
                                                                          give   one
                                                                                 me   a
                                                                                      a good
                                                                                        good
                rate. Because
                rate.  Because I I was tired.
                                        tired. So, on
                                                    on my
                                                        my way
                                                             way to  Erie I
                                                                  to Erie    stopped, II
                                                                           I stopped,
                stopped inter
                stopped        the He-.bor
                          into the Harbor H    otel,-
                                             Hotel."

Id at
fd    51:4-12_ Defendant
   at 814-12.  Defendant was questioned
                             questioned several times regarding this
                                                times regarding 113s timcline
                                                                     timeline and
                                                                              and each
                                                                                  each time he
                                                                                       time he

responded with aadifferent
                 dr#fereant more confusing answer.
                                           answer The
                                                   The Court finds that Dofe€rdant's testimony
                                                                        Defendant's  wsdmonxy

regarding his journey
regarding     jrnm€rey to find aahotel
                                 hotel for
                                       for the
                                           the night
                                               night is
                                                     is relevant            was during
                                                        relevant because it was during this jonmey
                                                                                            journey

that
that he
     he interacted with Plaintiff and
                   with Plaintiff and tliat interaction is
                                      that interaction  is the
                                                           the basis of the
                                                               basis of the instant PFA action.
                                                                            instant PFA action. Further,
                                                                                                Further,

the
the Court
    Court finds
          finds that Defendant's
                     Defendant's testimony
                                 testimony was contradictory from
                                           was contradictory from begiuing
                                                                  beginning to end.
                                                                            to end.



                                                      12
                                                      12
         The fad
             fourth and final issue prmnted
                                    presented is whether the trial court erred
                                                             trial court med in determining
                                                                                determining that
                                                                                            tW

                               table because
 Defendant's testimony was not credible because Ddf  ndant did not
                                                Defendant      not contradict himself.
                                                                              himself.

 "CreffibUity determinations
 "Credibility dzterminadons are          components to
                             are crucial components    any trial
                                                    to any trial proceeding.
                                                                 proceeding. Tbe
                                                                             The trW   court's
                                                                                 trial court's

 ability    view the
 ability to view the petitio=es
                     petitioner's facial expressions
                                         expresmons and mannerisms
                                                        rnanneri= during
                                                                   ding the ex pvrte heating is
                                                                               parte hearing is

 critical to an ability to
                        to render its credibility determinations."
                           render its                              Ferka-Fox y.
                                                  deterainations." Perko-For v_ Fox,
                                                                                For, 68 .A3d 917,
                                                                                     68 A.34 317,

 924 (Pa.
     (Pa. Super.
          Super. 2013). While the       has-already
                              the Court has         determined that
                                            already determined      Defbndaw contradicted
                                                               that Defendant contadicted

 hirmselfnumerous
 himself          ts`zues during
         numerous times   dining his
                                 his testimony regarding his hotel
                                     testimony regarding     hotel search,
                                                                   search, this was not the only
                                                                                            only

                                                             the instant matter, Defendaufs
 area of credibility determination assessed by the Court. In the                 Defendant's

 testimony tbrougbout
 testimony            its entirety
           throughout its entirety was erratic, non:
                                   was erratic,     responsive and
                                                non-responsive, and at
                                                                    at tunes
                                                                       times bizarm
                                                                             bizarre. When the
                                                                                      When the

 Court asked
 Court       Defendant if
       asked Defendant    he gave
                       if he gave Plainfiffspevtfic
                                  Plaintiff specific notice: about where
                                                     notice about  where he
                                                                         he would W staying
                                                                            would be staying in

 Erie;. Defendarn responded,
 Erie, Defendant  responded, "I
                             "I have
                                have a, can I
                                     a, can I pull
                                              pull my
                                                   my reference sheet. On,
                                                      reference sheet? On, on,
                                                                           on, on,
                                                                               on, the
                                                                                   the 16
                                                                                       16 th,when
                                                                                             when lI

 came in and the morning of the
                            the ITh,
                                17,IIsaid
                                     said Iwould like to see my son." M4i
                                                 lke to                     s&.11_2o. When
                                                                      Id at 86:11.20, When

the
the Court asked DefendwA
    Court asked Defendant how
                          how long
                              long he
                                   he was planning on
                                      was planning    being in
                                                   on being in town
                                                               towm during
                                                                    during his
                                                                           his February
                                                                               F6bnLwy 2021
                                                                                        2021

-visit, Dckndanfs
visit,  Defendant's contradicted Itself
                                 himself several times. "Originally
                                                        "Originally I
                                                                    I would stay
                                                                            stay for aamonth
                                                                                       ninth or

two months,
two         because I
    months, because I was hoping to
                      was hoping    find a
                                 to find aplace—and
                                           place...and part
                                                       part of my reason
                                                            of my reason here
                                                                         here to stay was to
                                                                              to stay     to find
                                                                                             €nd

aaplace. And
         And because I
                     I want to move part
                                    part time -over
                                              over here"         92:9-YS. Whe
                                                    here." Id at 9229-15. "When IIcame into

Erie;and
Erie, and my attorney, I-notified
          my attorney,I           him that
                        notified him  that IIam not going
                                             ar not going to
                                                          to be
                                                             be here
                                                                here for
                                                                     far aamonth...Its
                                                                           month... Its actually
                                                                                        actually

going
going to be only two
                 two weeks. Okay. And,
                                  And, and...
                                       and... and
                                              and then I said, hay,
                                                       I said, hey, I want a
                                                                    I want amonth
                                                                             month of about

               forth. 5o
going back and forth.    probably, amicably
                      So probably,          €hex if
                                   amicably better if IIstay
                                                        stay hem
                                                             here for two
                                                                      two weeks." Id at 93:5-22.
                                                                                     at 9315-22

The Court
The Court stated
          stated a lengthy verbal
                 a lengthy verbal opinion
                                  opinion on
                                          on the record
                                                 record to
                                                        to support
                                                           support its findings that
                                                                   its findings that Plaintiff

proved by
       by the preponderance of
          the -
              preponderance ofthe
                               the evidence that
                                            that abuse had ow=red.   The Court also addressed
                                                           occurred. The

the
the issue of credibility, first
          of credibility,       addressing Defendant's
                          first addressing Defendant's testimony.
                                                       testimony. "It's the first
                                                                            first time
                                                                                  time I've met him

and he
and    wasn't making
    he wasn't making any
                     any sense.
                         sense. He was pressured
                                He was            He; was
                                       pressured. He  was contradictory.
                                                          contradictory. Didn"t
                                                                         Didn't make, any
                                                                                make any



                                                 13
       Answered questions
sense. Answered questions that wemn't asked of him.
                          that weren't         hint. And
                                                     And was             at 11513-8. In
                                                             sc mro&" Id at
                                                         was scattered."             In

           Plaintiffs credibility, the Court stated,
discussing Plaintiff's                       stall, "based               mane, IIbeiieved
                                                     "mod on credibility alone,  believed the
                                                                                          the

Plaintiff=s
Plaintiff's version of those events." Id a1
                                         at 11722-24.
                                            II7;2124. As the
                                                         the Court snakes c
                                                                          redt-bffity
                                                                   makes credibility

determinations of witnesses at PFA hearings, and this
               ofwitnesses                       this Court placed those determinations,
                                                                         deknnhiafioffi; and
                                                                                         and the

reasons for them on the recce   €he Court did not err in ceding
                        record, the                      finding Defendant was not credible.

                                         CONCLUSION
                                         CONCLUSION

       No farther
          further Opinion shall issue.




                                                                                                T
                                                                                                r
                                                                                -- .
                                                                                ..-·.
                                                                                      .
                                                                                  , � .�
                                                                                           to
                                                                                                rT
                                                                                                a




                                              14